 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (“Agreement”) is made January 7, 2019 (“Effective Date”),
by and between BioTime, Inc. (the “Company”), a California corporation, and
Brandi L. Roberts (“Executive”).

 

NOW, THEREFORE, in consideration of the terms and conditions hereinafter set
forth, the parties hereto agree as follows:

 

1. Engagement; Position and Duties.

 

(a) Position and Duties. The Company agrees to employ Executive in the position
of Chief Financial Officer to perform the duties as outlined on Exhibit A and as
the Chief Executive Officer (CEO) or the Board of Directors of the Company (the
“Board of Directors”) may from time to time direct or require. Executive shall
report to the Chief Executive Officer. Executive shall devote best efforts,
skills and abilities, on a full-time basis, exclusively to the Company’s
business. Executive covenants and agrees to faithfully adhere to and fulfill
such policies as are established from time to time by the Board of Directors or
the Company (“Policies”).

 

(b) Performance of Services for Related Companies. In addition to the
performance of services for Company, Executive shall, to the extent so required
by Company, also perform services for one or more members of a consolidated
group of which Company is a part (“Related Company”), provided that such
services are consistent with the kind of services Executive performs or may be
required to perform for Company under this Agreement. If Executive performs any
services for any Related Company, Executive shall not be entitled to receive any
compensation or remuneration in addition to or in lieu of the compensation and
remuneration provided under this Agreement on account of such services for the
Related Company. The Policies will govern Executive’s employment by Company and
any Related Companies for which Executive is asked to provide Services. In
addition, Executive covenants and agrees that Executive will faithfully adhere
to and fulfill such additional policies as may be established from time to time
by the board of directors of any Related Company for which Executive performs
services, to the extent that such policies and procedures differ from or are in
addition to the Policies adopted by Company.

 

(c) No Conflicting Obligations. Executive represents and warrants to Company
that Executive is under no obligations or commitments, whether contractual or
otherwise, that are inconsistent with Executive’s obligations under this
Agreement or that would prohibit Executive, contractually or otherwise, from
performing Executive’s duties as under this Agreement and the Policies.

 

(d) No Unauthorized Use of Third Party Intellectual Property. Executive
represents and warrants to Company that Executive will not use or disclose, in
connection with Executive’s employment by Company or any Related Company, any
patents, trade secrets, confidential information, or other proprietary
information or intellectual property as to which any other person has any right,
title or interest, except to the extent that Company or a Related Company holds
a valid license or other written permission for such use from the owner(s)
thereof. Executive represents and warrants to Company that Executive has
returned all property and confidential information belonging to any prior
employer.

 

  Page 1

 

 

2. Compensation

 

(a) Salary. During the term of this Agreement, Company shall pay to the
Executive a salary of $381,924.00 annually. Executive’s salary shall be paid in
equal semi-monthly installments, consistent with Company’s regular salary
payment practices. Executive’s salary may be increased from time-to-time by
Company, in Company’s sole and absolute discretion, without affecting this
Agreement.

 

(b) Bonus. Executive may be eligible for an annual bonus of up to 40% of
Executive’s annual salary, as may be approved by the Board of Directors in its
discretion, based on Executive’s achievement of predetermined Company and
individual objectives set by the Board of Directors, or the Compensation
Committee of the Board of Directors, from time to time. Executive also agrees
that the Board of Directors and Company are not obligated to adopt any bonus
plan, to maintain in effect any bonus plan that may now be in effect or that may
be adopted during the term of Executive’s employment, or to pay Executive a
bonus unless a bonus is earned under the terms and conditions of any bonus plan
adopted by Company.

 

(c) Expense Reimbursements. Company or a Related Company shall reimburse
Executive for reasonable travel and other business expenses (but not expenses of
commuting to a primary workplace) incurred by Executive in the performance of
Executive’s duties under this Agreement, subject to the Policies and procedures
in effect from time to time, and provided that Executive submits supporting
vouchers. Company will additionally reimburse the travel costs (including
airfare and transfer to/from airport) for Executive’s round-trip travel between
Alameda and San Diego not more often than once each week, in accordance with
Company’s employee travel policies.

 

(d) Benefit Plans. Executive may be eligible (to the extent Executive qualifies)
to participate in certain retirement, pension, life, health, accident and
disability insurance, equity incentive plan or other similar employee benefit
plans, which may be adopted by Company for its executive officers or other
employees. Company and the Related Companies have the right, at any time and
without any amendment of this Agreement, and without prior notice to or consent
from Executive, to adopt, amend, change, or terminate any such benefit plans
that may now be in effect or that may be adopted in the future, in each case
without any further financial obligation to Executive; provided that such
unilateral change does apply to Executive in a manner different than other
Company executives or employees of a comparable executive level, except for
changes required by applicable federal, state, or local law, or implemented in
response to any change of federal, state or local law or regulation. Any
benefits to which Executive may be entitled under any benefit plan shall be
governed by the terms and conditions of the applicable benefit plan, and any
related plan documents, as in effect from time to time. If Executive receives
any grant of stock options or stock or stock related equity awards (“Awards”)
under any stock option plan, stock purchase plan, or other equity incentive plan
of Company (an “Equity Plan”), the terms and conditions of the Award, and
Executive’s rights with respect to the Award, shall be governed by (i) the terms
of the Equity Plan, as the same may be amended from time to time, and (ii) the
terms and conditions of any stock option agreement, stock purchase agreement, or
other agreement that Executive may sign or be required to sign with respect to
any Award.

 

  Page 2

 

 

(e) Vacation; Sick Leave. Executive shall be entitled to 20 paid time off days
(accrued on a biweekly pay period basis and capped at 1.5 times the yearly
accrual), 24 hours of annual sick leave, without reduction in compensation,
during each calendar year, or as may be provided by the Policies. Executive’s
vacation shall be taken at such time as is consistent with the needs and
Policies of Company and its Related Companies. All vacation days and sick leave
days shall accrue annually based upon days of service. Executive’s right to
leave from work due to illness is subject to the Policies and the provisions of
this Agreement governing termination due to disability, sickness or illness. The
Policies governing the disposition of unused vacation days and sick leave days
remaining at the end of Company’s fiscal year shall govern whether unused
vacation days or sick leave days will be paid, lost, or carried over into
subsequent fiscal years.

 

3. Competitive Activities. During the term of Executive’s employment, and for
twenty-four months thereafter, Executive shall not, for Executive or any third
party, directly or indirectly employ, solicit for employment or recommend for
employment any person employed by Company or any Related Company. During the
term of Executive’s employment, Executive shall not, directly or indirectly as
an employee, contractor, officer, director, member, partner, agent, or equity
owner, engage in any activity or business that competes or could reasonably be
expected to compete with the business of Company or any Related Company.
Executive acknowledges that there is a substantial likelihood that the
activities described in this Section would (a) involve the unauthorized use or
disclosure of Company’s or a Related Company’s Confidential Information and that
use or disclosure would be extremely difficult to detect, and (b) result in
substantial competitive harm to the business of Company or a Related Company.
Executive has accepted the limitations of this Section as a reasonably
practicable and unrestrictive means of preventing such use or disclosure of
Confidential Information and preventing such competitive harm.

 

4. Inventions/Intellectual Property/Confidential Information. Employee
acknowledges the execution and delivery to Company of an Employee Confidential
Information and Inventions Assignment Agreement” (the “Confidentiality and IP
Agreement”), attached hereto as Exhibit B.

 

5. Termination of Employment. Executive understands and agrees that Executive’s
employment has no specific term. This Agreement, and the employment
relationship, are “at will” and may be terminated by Executive or by Company
(and the employment of Executive by any Related Company by be terminated by the
Related Company) with or without cause at any time by notice given orally or in
writing. Except as otherwise agreed in writing or as otherwise provided in this
Agreement, upon termination of Executive’s employment, Company and the Related
Companies shall have no further obligation to Executive, by way of compensation
or otherwise, as expressly provided in this Agreement or in any separate
employment agreement that might then exist between Executive and a Related
Company.

 

  Page 3

 

 

(a) Payments Due Upon Termination of Employment. Upon termination of Executive’s
employment with Company at any time and for any reason, in the event of the
termination of Executive’s employment by Company for Cause, or termination of
Executive’s employment as a result of death, Disability, or resignation,
Executive will be entitled to receive only the severance benefits set forth
below, and Executive will not be entitled to any other compensation, award, or
damages with respect to Executive’s employment or termination of employment.

 

(i) Termination for Cause, Death, Disability, or Resignation. In the event of
the termination of Executive’s employment by Company for Cause, or termination
of Executive’s employment as a result of death, Disability, or resignation,
Executive will be entitled to receive payment for all accrued but unpaid salary
actually earned prior to or as of the date of termination of Executive’s
employment, and vacation or paid time off accrued as of the date of termination
of Executive’s employment. Executive will not be entitled to any cash severance
benefits or additional vesting of any stock options or other equity or cash
awards.

 

(ii) Termination Without Cause. In the event of termination of Executive’s
employment by Company without Cause, Executive will be entitled to (A) the
benefits set forth in paragraph (a)(i) of this Section; (B) (1) three months’
base salary if terminated within the first twelve (12) months of employment, or
(2) nine (9) months’ base salary if terminated after twelve (12) months of
employment, either of which may be paid in a lump sum or, at the election of
BioTime, in installments consistent with the payment of Employee’s salary while
employed by BioTime, subject to such payroll deductions and withholdings as are
required by law; (C) payment in full of the prorated target bonus due for the
year in which Executive was terminated without Cause, subject to such payroll
deductions and withholdings as are required by law; and (D) payment, for a
period of six (6) months, of any health insurance benefits that Executive was
receiving at the time of termination of Executive’s employment under a Company
employee health insurance plan subject to COBRA. This paragraph shall not apply
to (x) termination of Executive’s employment by a Related Company if Executive
remains employed by Company, or (y) termination of Executive’s employment by
Company if Executive remains employed by a Related Company.

 

  Page 4

 

 

(iii) Change of Control. If Company (or any successor in interest to Company
that has assumed Company’s obligation under this Agreement) terminates
Executive’s employment without Cause or Executive resigns for Good Reason within
twelve (12) months following a Change in Control, Executive will be entitled to
(A) the benefits set forth in paragraph (a)(i) and (a)(ii) of this Section, and
(B) fifty percent of any then unvested options, restricted stock or restricted
stock units as may have been granted to Employee by BioTime if termination of
employment occurs during the first year of Employee’s employment by BioTime, or
accelerated vesting of one hundred percent (100%) of any then unvested options,
restricted stock or restricted stock units as may have been granted to Employee
by BioTime if termination of employment occurs after the first year of
Employee’s employment by BioTime. This paragraph shall not apply to (x)
termination of Executive’s employment by a Related Company if Executive remains
employed by Company or a successor in interest, or (y) termination of
Executive’s employment by Company or a successor in interest if Executive
remains employed by a Related Company.

 

(b) Release. The Company’s obligation to make such payments under paragraphs
(a)(ii) and (a)(iii) of this Section and provide any other such benefits
contemplated herein shall be contingent upon:

 

(i) Executive’s execution of a release in a form reasonably acceptable to the
Company (the “Release”), which Release must be signed and any applicable
revocation period with respect thereto must have expired by the 30th day
following Executive’s termination of employment. The Release will not waive any
of Executive’s rights, or obligations of the Company or its successor in
interest and the Related Companies, regarding: (1) any right to indemnification
and/or contribution, advancement or payment of related expenses Executive may
have pursuant to the Company’s Bylaws, Articles of Incorporation, under any
written indemnification or other agreement between the parties, and/or under
applicable law; (2) any rights that Executive may have to insurance coverage
under any directors and officers liability insurance, other insurance policies
of the Company, COBRA or any similar state law; (3) any claims for worker’s
compensation, state disability or unemployment insurance benefits, or any other
claims that cannot be released as a matter of applicable law; (4) rights to any
vested benefits under any stock, compensation or other employee benefit plan of
the Company; (5) any rights Executive may have as an existing shareholder of the
Company; and (6) any claims arising after the effective date of the Release.
Nothing in the Release or any other agreement between Executive and the Company
will prohibit or prevent Executive from providing truthful testimony or
otherwise responding accurately and fully to any question, inquiry or request
for information or documents when required by legal process, subpoena, notice,
court order or law (including, without limitation, in any criminal, civil, or
regulatory proceeding or investigation), or as necessary in any action for
enforcement or claimed breach of this Agreement or any other legal dispute with
the Company. If the Release has been signed and any applicable revocation period
has expired prior to the 30th day following Executive’s termination of
employment, then the severance payments above may be made on such earlier date;
provided, however, that if the 30th day following Executive’s termination of
employment occurs in the calendar year following the year of Executive’s
termination date, then the payments shall not be made earlier than January 1 of
such subsequent calendar year; and

 

  Page 5

 

 

(ii) Executive’s tendering a written resignation as a director, if serving as a
director of BioTime or any Related Company, as provided in Section 7.

 

(c) Section 280G of the Code.

 

(i) Notwithstanding anything in this Agreement to the contrary, if any payment,
distribution, or other benefit provided by the Company to or for the benefit of
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (collectively, the “Payments”), (x)
constitute a “parachute payment” within the meaning of Section 280G of the Code,
and (y) but for this Section 5(c) would be subject to the excise tax imposed by
Section 4999 of the Code or any similar or successor provision thereto (the
“Excise Tax”), then the Payments shall be either: (A) delivered in full pursuant
to the terms of this Agreement, or (B) delivered to such lesser extent as would
result in no portion of the payment being subject to the Excise Tax, as
determined in accordance with Section 5(b).

 

(ii) The determination of whether Section 5(c)(i)(A) or Section 5(c)(i)(B) shall
be given effect shall be made by the Company on the basis of which of such
clauses results in the receipt by Executive of the greater Net After-Tax Receipt
(as defined herein) of the aggregate Payments. The term “Net After-Tax Receipt”
shall mean the present value (as determined in accordance with Section 280G of
the Code) of the payments net of all applicable federal, state and local income,
employment, and other applicable taxes and the Excise Tax.

 

(iii) If Section 5(c)(i)(B) is given effect, the reduction shall be accomplished
in accordance with Section 409A of the Code and the following: first by
reducing, on a pro rata basis, cash Payments that are exempt from Section 409A
of the Code; second by reducing, on a pro rata basis, other cash Payments; and
third by forfeiting any equity-based awards that vest and become payable,
starting with the most recent equity-based awards that vest, to the extent
necessary to accomplish such reduction.

 

(iv) Unless the Company and Executive otherwise agree in writing, any
determination required under this Section 5(c) shall be made by the Company’s
independent accountants or compensation consultants (the “Third Party”), and all
such determinations shall be conclusive, final and binding on the parties
hereto. The Company and Executive shall furnish to the Third Party such
information and documents as the Third Party may reasonably request in order to
make a determination under this Section 5(c). The Company shall bear all fees
and costs of the Third Party with respect to all determinations under or
contemplated by this Section 5(c).

 

  Page 6

 

 

(d) Definitions. For purposes of this Section, the following definitions shall
apply:

 

(i) “Affiliated Group” means (A) a Person and one or more other Persons in
control of, controlled by, or under common control with such Person; and (B) two
or more Persons who, by written agreement among them, act in conceit to acquire
Voting Securities entitling them to elect a majority of the directors of
Company.

 

(ii) “Cause” shall mean a termination of Executive’s employment based upon a
finding by a majority of the Board of Directors of the Company or its successor,
acting in good faith and based on its reasonable belief at the time, that
Executive (a) has refused to perform the explicitly stated or reasonably
assigned, lawful, and material duties required by Executive’s position (other
than by reason of a disability or analogous condition); (b) has committed or
engaged in a material act of theft, embezzlement, dishonesty or fraud, a breach
of confidentiality, an unauthorized disclosure or use of inside information,
customer lists, trade secrets or other confidential information; (c) has
breached a material fiduciary duty, or willfully and materially violated any
other duty, law, rule, or regulation relating to the performance of Executive’s
duties to the Company or material policy of the Company or its successor; (d)
has been convicted of, or pled guilty or nolo contendere to, misdemeanor
involving moral turpitude or a felony; (e) has willfully and materially breached
any of the provisions of any agreement with the Company or its successor which
causes material injury to the Company; (f) has willfully engaged in unfair
competition with, or otherwise acted intentionally in a manner materially
injurious to the reputation, business or assets of, the Company or its
successor; or (g) has improperly induced a vendor or customer to break or
terminate any material contract with the Company or its successor or induced a
principal for whom the Company or its successor acts as agent to terminate such
agency relationship. “Cause” shall only exist if the Company first provides
Executive with written notice of any claimed ground for Cause and an opportunity
to cure such ground, if curable, for thirty (30) days. For purposes of this
Agreement, no act or failure to act on Executive’s part will be considered
“willful” unless it is done, or omitted to be done, by Executive intentionally,
not in good faith or without reasonable belief that the action or omission was
in the best interest of the Company.

 

(iii) “Change of Control” means (A) the acquisition of Voting Securities of
Company by a Person or an Affiliated Group entitling the holder thereof to elect
a majority of the directors of Company; provided, that an increase in the amount
of Voting Securities held by a Person or Affiliated Group who on the date of
this Agreement owned beneficially owned (as defined in Section 13(d) of the
Securities Exchange Act of 1934, as amended, and the regulations thereunder)
more than 10% of the Voting Securities shall not constitute a Change of Control;
and provided, further, that an acquisition of Voting Securities by one or more
Persons acting as an underwriter in connection with a sale or distribution of
such Voting Securities shall not constitute a Change of Control under this
clause (A); (B) the sale of all or substantially all of the assets of Company;
or (C) a merger or consolidation of Company with or into another corporation or
entity in which the stockholders of Company immediately before such merger or
consolidation do not own, in the aggregate, Voting Securities of the surviving
corporation or entity (or the ultimate parent of the surviving corporation or
entity) entitling them, in the aggregate (and without regard to whether they
constitute an Affiliated Group) to elect a majority of the directors or persons
holding similar powers of the surviving corporation or entity (or the ultimate
parent of the surviving corporation or entity); provided, however, that in no
event shall any transaction described in clauses (A), (B) or (C) be a Change of
Control if all of the Persons acquiring Voting Securities or assets of Company
or merging or consolidating with Company are one or more Related Companies.

 

  Page 7

 

 

(iv) “Disability” shall mean Executive’s inability to perform the essential
functions of Executive’s job responsibilities for a period of one hundred eighty
(180) days in the aggregate in any twelve (12) month period.

 

(v) “Good Reason” shall mean the occurrence of any of the following events or
circumstances without Executive’s written consent: (i) a material diminution in
Executive’s base compensation; (ii) a material diminution in Executive’s
authority, duties or responsibility; (iii) a material change in the principal
geographic location at which Executive performs services; (iv) any requirement
that Executive engage in any illegal conduct; (v) a material breach by the
Company of this Agreement or any other material written agreement between
Executive and the Company; or (vi) Executive’s primary role being moved to a
Related Company, unless Executive reasonably agrees to the move of the primary
role, which agreement shall not be unreasonably withheld.

 

(vi) “Person” means any natural person or any corporation, partnership, limited
liability company, trust, unincorporated business association, or other entity.

 

(vii) “Voting Securities” means shares of capital stock or other equity
securities entitling the holder thereof to regularly vote for the election of
directors (or for person performing a similar function if the issuer is not a
corporation), but does not include the power to vote upon the happening of some
condition or event which has not yet occurred.

 

6. Turnover of Property and Documents on Termination. Executive agrees that on
or before termination of Executive’s employment, Executive will return to
Company, and all Related Companies, all equipment and other property belonging
to Company and the Related Companies, and all originals and copies of
confidential information (in any and all media and formats, and including any
document or other item containing confidential information) in Executive’s
possession or control, and all of the following (in any and all media and
formats, and whether or not constituting or containing confidential information)
in Executive’s possession or control: (a) lists and sources of customers; (b)
proposals or drafts of proposals for any research grant, research or development
project or program, marketing plan, licensing arrangement, or other arrangement
with any third party; (c) reports, notations of the Executive, laboratory notes,
specifications, and drawings pertaining to the research, development, products,
patents, and technology of Company and any Related Companies; (d) any and all
intellectual property developed by Executive during the course of employment;
and (e) the manual and memoranda related to the Policies. To the extent there is
a conflict between this Section 6 and the Confidentiality and IP Agreement
executed by the Executive, the Confidentiality and IP Agreement provisions
control.

 

  Page 8

 

 

7. Resignation as a Director on Termination of Employment. If Executive’s
employment by Company is terminated for any reason or for no reason, whether by
way of resignation, Disability, or termination by Company with or without Cause,
and if Executive is then a member of the Board of Directors of Company or any
Related Company, Executive shall within two business days after such termination
of employment resign from the Board of Directors of Company and from the board
of directors of each and every Related Company, by delivering to Company (and
each Related Company, as applicable) a letter or other written communication
addressed to the Board of Directors of Company (and each Related Company, as
applicable) stating that Executive is resigning from the Board of Directors of
Company (and each Related Company, as applicable) effective immediately. A
business day shall be any day other than a Saturday, Sunday, or federal holiday
on which federal offices are closed.

 

8. Arbitration. Except for injunctive proceedings against unauthorized
disclosure of confidential information, any and all claims or controversies
between Company or any Related Company and Executive, including but not limited
to (a) those involving the construction or application of any of the terms,
provisions, or conditions of this Agreement or the Policies; (b) all contract or
tort claims of any kind; and (c) any claim based on any federal, state, or local
law, statute, regulation, or ordinance, including claims for unlawful
discrimination or harassment, shall be settled by arbitration in accordance with
the then current Employment Dispute Resolution Rules of the American Arbitration
Association. Judgment on the award rendered by the arbitrator(s) may be entered
by any court having jurisdiction over Company and Executive. The location of the
arbitration shall be San Francisco, California. Unless Company or a Related
Company and Executive mutually agree otherwise, the arbitrator shall be a
retired judge selected from a panel provided by the American Arbitration
Association, or the Judicial Arbitration and Mediation Service (JAMS). Company,
or a Related Company, if the Related Company is a party to the arbitration
proceeding, shall pay the arbitrator’s fees and costs. Executive shall pay for
Executive’s own costs and attorneys’ fees, if any. Company and any Related
Company that is a party to an arbitration proceeding shall pay for its own costs
and attorneys’ fees, if any. However, if any party prevails on a statutory claim
which affords the prevailing party attorneys’ fees, the arbitrator may award
reasonable attorneys’ fees and costs to the prevailing party.

 

EXECUTIVE UNDERSTANDS AND AGREES THAT THIS AGREEMENT TO ARBITRATE CONSTITUTES A
WAIVER OF EXECUTIVE’S RIGHT TO A TRIAL BY JURY OF ANY MATTERS COVERED BY THIS
AGREEMENT TO ARBITRATE.

 

  Page 9

 

 

9. Severability. In the event that any of the provisions of this Agreement or
the Policies shall be held to be invalid or unenforceable in whole or in part,
those provisions to the extent enforceable and all other provisions shall
nevertheless continue to be valid and enforceable as though the invalid or
unenforceable parts had not been included in this Agreement or the Policies. In
the event that any provision relating to a time period of restriction shall be
declared by a court of competent jurisdiction to exceed the maximum time period
such court deems reasonable and enforceable, then the time period of restriction
deemed reasonable and enforceable by the court shall become and shall thereafter
be the maximum time period.

 

10. Agreement Read and Understood. Executive acknowledges that Executive has
carefully read the terms of this Agreement, that Executive has had an
opportunity to consult with an attorney or other representative of Executive’s
own choosing regarding this Agreement, that Executive understands the terms of
this Agreement and that Executive is entering this Agreement of Executive’s own
free will.

 

11. Complete Agreement, Modification. This Agreement is the complete agreement
between Executive and Company on the subjects contained in this Agreement. This
Agreement supersedes and replaces all previous correspondence, promises,
representations, and agreements, if any, either written or oral with respect to
Executive’s employment by Company or any Related Company and any matter covered
by this Agreement. No provision of this Agreement may be modified, amended, or
waived except by a written document signed both by Company and Executive.

 

12. Governing Law. This Agreement shall be construed and enforced according to
the laws of the State of California.

 

13. Assignability. This Agreement, and the rights and obligations of Executive
and Company under this Agreement, may not be assigned by Executive. Company may
assign any of its rights and obligations under this Agreement to any successor
or surviving corporation, limited liability company, or other entity resulting
from a merger, consolidation, sale of assets, sale of stock, sale of membership
interests, or other reorganization, upon condition that the assignee shall
assume, either expressly or by operation of law, all of Company’s obligations
under this Agreement.

 

14. Survival. This Section 14 and the covenants and agreements contained in
Sections 4 and 6 of this Agreement shall survive termination of this Agreement
and Executive’s employment.

 

15. Notices. Any notices or other communication required or permitted to be
given under this Agreement shall be in writing and shall be mailed by certified
mail, return receipt requested, or sent by next business day air courier
service, or personally delivered to the party to whom it is to be given at the
address of such party set forth on the signature page of this Agreement (or to
such other address as the party shall have furnished in writing in accordance
with the provisions of this Section 15).

 

[Signatures to the Employment Agreement Are Found on the Following Page]

 

  Page 10

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

EXECUTIVE:

 

       /s/ Brandi L. Roberts     Brandi L. Roberts     Address: 8748 Herrington
Way, San Diego, CA 92127     Mailing Address: P.O. Box 5010 PMB 121, Rancho
Santa Fe, CA 92067  

 

COMPANY:

 

BIOTIME, INC.

 

By:  /s/ Brian Michael Culley     Brian Michael Culley     Chief Executive
Officer     BioTime, Inc.     1010 Atlantic Avenue, Suite 102     Alameda,
California 94501  

 

[Signature Page to the Employment Agreement]

 

  Page 11

 

 

Exhibit A

 

Chief Financial Officer

 

Position Description:

 

As the senior-most financial executive in the Company, the incumbent will
provide technical expertise, business strategy, and leadership in key financial
areas, including advising the Board of Directors, guiding or managing multiple
business functions, and actively participating in the planning, decision-making,
and execution of the Company’s strategic plans. This individual will have
responsibility for compliance with all reporting obligations of a public
corporation and will help the Company maintain the highest level of corporate
compliance, ethics, profitability, financial strength and operating efficiency.
The individual will also possess business leadership expertise along with the
demonstrated ability to manage and lead a team and optimize the financial
organization.

 

Job Responsibilities:

 

  ● Provide overall leadership, financial strategy, and proactive direction to
senior management, including the raising and efficient deployment of capital
resources   ● Provide advice and counsel on financial and operational matters to
the Chief Executive Officer and the Board of Directors   ● Contribute to the
strategic direction of the Company and collaborate with other senior management
and the Board of Directors to develop, refine, and implement the Company’s
strategic and operational plans   ● Work closely with senior management to
assist with potential partnering opportunities and/or collaborations, including
in-licensing, out-licensing, acquisitions and/or distributions, and related
diligence activities   ● Support an effective investor relations function and
with the Chief Executive Officer, and serve as a primary point of contact with
institutional investors, analysts and shareholders   ● Participate actively in
Board of Directors and Audit Committee meetings; provide advice and counsel on
matters pertaining to governance, corporate compliance, financing and operations
  ● Lead the financial planning and analysis process; including annual budget
development and long-term forecasting; and ensure goal alignment across the
Company   ● Mange key relationships and serve as the Company’s principle contact
with external auditors and tax advisors   ● Ensure the Finance Department
maintains a high level of performance, productivity and integrity; and recruit
and develop financial talent as necessary   ● Contribute to the overall
coordination of research, development, and general and administrative activities
throughout the organization to the achievement of corporate goals.

 

   

 

 

Exhibit B

 

EMPLOYEE CONFIDENTIAL INFORMATION AND INVENTIONS ASSIGNMENT AGREEMENT

 

In consideration of my employment or continued employment by BioTime, Inc., its
subsidiaries, parents, affiliates, successors and assigns (together “Company”),
and the compensation paid to me now and during my employment with Company, I,
Brandi L. Roberts, hereby enter into this Employee Confidential Information and
Invention Assignment Agreement (the “Agreement”) and agree as follows:

 

1. Confidential Information Protections.

 

1.1 Recognition of Company’s Rights; Nondisclosure. I understand and acknowledge
that my employment by Company creates a relationship of confidence and trust
with respect to Company’s Confidential Information (as defined below) and that
Company has a protectable interest therein. At all times during and after my
employment, I will hold in confidence and will not disclose, use, lecture upon,
or publish any of Company’s Confidential Information, except as such disclosure,
use or publication may be required in connection with my work for Company, or
unless an officer of Company expressly authorizes such disclosure. I will obtain
Company’s written approval before publishing or submitting for publication any
material (written, oral, or otherwise) that discloses and/or incorporates any
Confidential Information. I hereby assign to Company any rights I may have or
acquire in such Confidential Information and recognize that all Confidential
Information shall be the sole and exclusive property of Company and its assigns.
I will take all reasonable precautions to prevent the inadvertent accidental
disclosure of Confidential Information. Notwithstanding the foregoing, pursuant
to 18 U.S.C. Section 1833(b), I shall not be held criminally or civilly liable
under any Federal or State trade secret law for the disclosure of a trade secret
that: (1) is made in confidence to a Federal, State, or local government
official, either directly or indirectly, or to an attorney, and solely for the
purpose of reporting or investigating a suspected violation of law; or (2) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.

 

1.2 Confidential Information. The term “Confidential Information” shall mean any
and all confidential knowledge, data or information of Company. By way of
illustration but not limitation, “Confidential Information” includes (a) trade
secrets, inventions, mask works, ideas, processes, formulas, software in source
or object code, data, programs, other works of authorship, know-how,
improvements, discoveries, developments, designs and techniques and any other
proprietary technology and all Intellectual Property Rights (as defined below)
therein (collectively, “Inventions”); (b) information regarding research,
development, new products, marketing and selling, business plans, budgets and
unpublished financial statements, licenses, prices and costs, margins,
discounts, credit terms, pricing and billing policies, quoting procedures,
methods of obtaining business, forecasts, future plans and potential strategies,
financial projections and business strategies, operational plans, financing and
capital-raising plans, activities and agreements, internal services and
operational manuals, methods of conducting Company business, suppliers and
supplier information, and purchasing; (c) information regarding customers and
potential customers of Company, including customer lists, names,
representatives, their needs or desires with respect to the types of products or
services offered by Company, proposals, bids, contracts and their contents and
parties, the type and quantity of products and services provided or sought to be
provided to customers and potential customers of Company and other non-public
information relating to customers and potential customers; (d) information
regarding any of Company’s business partners and their services, including
names, representatives, proposals, bids, contracts and their contents and
parties, the type and quantity of products and services received by Company, and
other non-public information relating to business partners; (e) information
regarding personnel, employee lists, compensation, and employee skills; and (f)
any other non-public information which a competitor of Company could use to the
competitive disadvantage of Company. Notwithstanding the foregoing, it is
understood that, at all such times, I am free to use information which was known
to me prior to my employment with Company or which is generally known in the
trade or industry through no breach of this Agreement or other act or omission
by me, and I am free to discuss the terms and conditions of my employment with
others to the extent expressly permitted by Section 7 of the National Labor
Relations Act.

 

Employee Confidential Information and Inventions Assignment Agreement

Brandi L. Roberts

Page 1

 

 

1.3 Third Party Information. I understand, in addition, that Company has
received and in the future will receive from third parties their confidential
and/or proprietary knowledge, data or information (“Third Party Information”)
subject to a duty on Company’s part to maintain the confidentiality of such
information and to use it only for certain limited purposes. During the term of
my employment and thereafter, I will hold Third Party Information in confidence
and will not disclose to anyone (other than Company personnel who need to know
such information in connection with their work for Company) or use, except in
connection with my work for Company, Third Party Information or unless expressly
authorized by an officer of Company in writing.

 

1.4 Term of Nondisclosure Restrictions. I understand that Confidential
Information and Third Party Information is never to be used or disclosed by me,
as provided in this Section 1. If a temporal limitation on my obligation not to
use or disclose such information is required under applicable law, and the
Agreement or its restriction(s) cannot otherwise be enforced, I agree and
Company agrees that the two-year period after the date my employment ends will
be the temporal limitation relevant to the contested restriction; provided,
however, that this sentence will not apply to trade secrets protected without
temporal limitation under applicable law.

 

1.5 No Improper Use of Information of Prior Employers and Others. During my
employment by Company, I will not improperly use or disclose confidential
information or trade secrets, if any, of any former employer or any other person
to whom I have an obligation of confidentiality, and I will not bring onto the
premises of Company any unpublished documents or any property belonging to any
former employer or any other person to whom I have an obligation of
confidentiality unless consented to in writing by that former employer or
person.

 

2. Assignments of Inventions.

 

2.1 Definitions. As used in this Agreement, the term “Intellectual Property
Rights” means all trade secrets, Copyrights, trademarks, mask work rights,
patents and other intellectual property rights recognized by the laws of any
jurisdiction or country; the term “Copyright” means the exclusive legal right to
reproduce, perform, display, distribute and make derivative works of a work of
authorship (as a literary, musical, or artistic work) recognized by the laws of
any jurisdiction or country; and the term “Moral Rights” means all paternity,
integrity, disclosure, withdrawal, special and any other similar rights
recognized by the laws of any jurisdiction or country.

 

2.2 Excluded Inventions and Other Inventions. Attached hereto as Exhibit A is a
list describing all existing Inventions, if any, (a) that are owned by me or in
which I have an interest and were made or acquired by me prior to my date of
first employment by Company, (b) that may relate to Company’s business or actual
or demonstrably anticipated research or development, and (c) that are not to be
assigned to Company (“Excluded Inventions”). If no such list is attached, I
represent and agree that it is because I have no Excluded Inventions. For
purposes of this Agreement, “Other Inventions” means Inventions in which I have
or may have an interest, as of the commencement of my employment or thereafter,
other than Company Inventions (as defined below) and Excluded Inventions. I
acknowledge and agree that if I use any Excluded Inventions or any Other
Inventions in the scope of my employment, or if I include any Excluded
Inventions or Other Inventions in any product or service of Company, or if my
rights in any Excluded Inventions or Other Inventions may block or interfere
with, or may otherwise be required for, the exercise by Company of any rights
assigned to Company under this Agreement, I will immediately so notify Company
in writing. Unless Company and I agree otherwise in writing as to particular
Excluded Inventions or Other Inventions, I hereby grant to Company, in such
circumstances (whether or not I give Company notice as required above), a
non-exclusive, perpetual, transferable, fully-paid and royalty-free, irrevocable
and worldwide license, with rights to sublicense through multiple levels of
sublicensees, to reproduce, make derivative works of, distribute, publicly
perform, and publicly display in any form or medium, whether now known or later
developed, make, have made, use, sell, import, offer for sale, and exercise any
and all present or future rights in, such Excluded Inventions and Other
Inventions. To the extent that any third parties have rights in any such Other
Inventions, I hereby represent and warrant that such third party or parties have
validly and irrevocably granted to me the right to grant the license stated
above.

 

Employee Confidential Information and Inventions Assignment Agreement

Brandi L. Roberts

Page 2

 

 

2.3 Assignment of Company Inventions. Inventions assigned to Company or to a
third party as directed by Company pursuant to Section 2.6 are referred to in
this Agreement as “Company Inventions.” Subject to Section 2.4 and except for
Excluded Inventions set forth in Exhibit A and Other Inventions, I hereby assign
to Company all my right, title, and interest in and to any and all Inventions
(and all Intellectual Property Rights with respect thereto) made, conceived,
reduced to practice, or learned by me, either alone or with others, during the
period of my employment by Company. To the extent required by applicable
Copyright laws, I agree to assign in the future (when any copyrightable
Inventions are first fixed in a tangible medium of expression) my Copyright
rights in and to such Inventions. Any assignment of Company Inventions (and all
Intellectual Property Rights with respect thereto) hereunder includes an
assignment of all Moral Rights. To the extent such Moral Rights cannot be
assigned to Company and to the extent the following is allowed by the laws in
any country where Moral Rights exist, I hereby unconditionally and irrevocably
waive the enforcement of such Moral Rights, and all claims and causes of action
of any kind against Company or related to Company’s customers, with respect to
such rights. I further acknowledge and agree that neither my
successors-in-interest nor legal heirs retain any Moral Rights in any Company
Inventions (and any Intellectual Property Rights with respect thereto).

 

2.4 Unassigned or Nonassignable Inventions. I recognize that this Agreement will
not be deemed to require assignment of any Invention that is covered under
California Labor Code section 2870(a) (the “Specific Inventions Law”) except for
those Inventions that are covered by a contract between Company and the United
States or any of its agencies that require full title to such patent or
Invention to be in the United States.

 

2.5 Obligation to Keep Company Informed. During the period of my employment, I
will promptly and fully disclose to Company in writing all Inventions authored,
conceived, or reduced to practice by me, either alone or jointly with others. At
the time of each such disclosure, I will advise Company in writing of any
Inventions that I believe fully qualify for protection under the provisions of
the Specific Inventions Law; and I will at that time provide to Company in
writing all evidence necessary to substantiate that belief. Company will keep in
confidence and will not use for any purpose or disclose to third parties without
my consent any confidential information disclosed in writing to Company pursuant
to this Agreement relating to Inventions that qualify fully for protection under
the Specific Inventions Law. I will preserve the confidentiality of any
Invention that does not fully qualify for protection under the Specific
Inventions Law.

 

2.6 Government or Third Party. I agree that, as directed by Company, I will
assign to a third party, including without limitation the United States, all my
right, title, and interest in and to any particular Company Invention.

 

2.7 Ownership of Work Product. I agree that Company will exclusively own all
work product that is made by me (solely or jointly with others) within the scope
of my employment, and I hereby irrevocably and unconditionally assign to Company
all right, title and interest worldwide in and to such work product. I
acknowledge that all original works of authorship which are made by me (solely
or jointly with others) within the scope of my employment and which are
protectable by Copyright are “works made for hire,” pursuant to United States
Copyright Act (17 U.S.C., Section 101). I understand and agree that I have no
right to publish on, submit for publishing, or use for any publication any work
product protected by this Section, except as necessary to perform services for
Company.

 

2.8 Enforcement of Intellectual Property Rights and Assistance. I will assist
Company in every proper way to obtain, and from time to time enforce, United
States and foreign Intellectual Property Rights and Moral Rights relating to
Company Inventions in any and all countries. To that end I will execute, verify
and deliver such documents and perform such other acts (including appearances as
a witness) as Company may reasonably request for use in applying for, obtaining,
perfecting, evidencing, sustaining and enforcing such Intellectual Property
Rights and the assignment thereof. In addition, I will execute, verify and
deliver assignments of such Intellectual Property Rights to Company or its
designee, including the United States or any third party designated by Company.
My obligation to assist Company with respect to Intellectual Property Rights
relating to such Company Inventions in any and all countries will continue
beyond the termination of my employment, but Company will compensate me at a
reasonable rate after my termination for the time actually spent by me at
Company’s request on such assistance. In the event Company is unable for any
reason, after reasonable effort, to secure my signature on any document needed
in connection with the actions specified in the preceding paragraph, I hereby
irrevocably designate and appoint Company and its duly authorized officers and
agents as my agent and attorney in fact, which appointment is coupled with an
interest, to act for and on my behalf to execute, verify and file any such
documents and to do all other lawfully permitted acts to further the purposes of
the preceding paragraph with the same legal force and effect as if executed by
me. I hereby waive and quitclaim to Company any and all claims, of any nature
whatsoever, which I now or may hereafter have for infringement of any
Intellectual Property Rights assigned under this Agreement to Company.

 

Employee Confidential Information and Inventions Assignment Agreement

Brandi L. Roberts

Page 3

 

 

2.9 Incorporation of Software Code. I agree that I will not incorporate into any
Company software or otherwise deliver to Company any software code licensed
under the GNU General Public License or Lesser General Public License or any
other license that, by its terms, requires or conditions the use or distribution
of such code on the disclosure, licensing, or distribution of any source code
owned or licensed by Company except in strict compliance with Company’s policies
regarding the use of such software.

 

3. Records. I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and in any other form that is required by
Company) of all Confidential Information developed by me and all Company
Inventions made by me during the period of my employment at Company, which
records will be available to and remain the sole property of Company at all
times.

 

4. Duty of Loyalty During Employment. I agree that during the period of my
employment by Company, I will not, without Company’s express written consent,
directly or indirectly engage in any employment or business activity which is
directly or indirectly competitive with, or would otherwise conflict with, my
employment by Company.

 

5. No Solicitation of Employees, Consultants or Contractors. I agree that during
the period of my employment and for the one year period after the date my
employment ends for any reason, including but not limited to voluntary
termination by me or involuntary termination by Company, I will not, as an
officer, director, employee, consultant, owner, partner, or in any other
capacity, either directly or through others, except on behalf of Company,
solicit, induce, encourage, or participate in soliciting, inducing or
encouraging any person known to me to be an employee, consultant, or independent
contractor of Company to terminate his or her relationship with Company, even if
I did not initiate the discussion or seek out the contact.

 

6. Reasonableness of Restrictions.

 

6.1 I agree that I have read this entire Agreement and understand it. I agree
that this Agreement does not prevent me from earning a living or pursuing my
career. I agree that the restrictions contained in this Agreement are
reasonable, proper, and necessitated by Company’s legitimate business interests.
I represent and agree that I am entering into this Agreement freely and with
knowledge of its contents with the intent to be bound by the Agreement and the
restrictions contained in it.

 

6.2 In the event that a court finds this Agreement, or any of its restrictions,
to be ambiguous, unenforceable, or invalid, I and Company agree that the court
will read the Agreement as a whole and interpret the restriction(s) at issue to
be enforceable and valid to the maximum extent allowed by law.

 

6.3 If the court declines to enforce this Agreement in the manner provided in
subsection 6.2, Company and I agree that this Agreement will be automatically
modified to provide Company with the maximum protection of its business
interests allowed by law and I agree to be bound by this Agreement as modified.

 

7. No Conflicting Agreement or Obligation. I represent that my performance of
all the terms of this Agreement and as an employee of Company does not and will
not breach any agreement to keep in confidence information acquired by me in
confidence or in trust prior to my employment by Company. I have not entered
into, and I agree I will not enter into, any agreement either written or oral in
conflict with this Agreement.

 

Employee Confidential Information and Inventions Assignment Agreement

Brandi L. Roberts

Page 4

 

 

8. Return of Company Property. When I leave the employ of Company, I will
deliver to Company any and all drawings, notes, memoranda, specifications,
devices, formulas and documents, together with all copies thereof, and any other
material containing or disclosing any Company Inventions, Third Party
Information or Confidential Information of Company. I agree that I will not
copy, delete, or alter any information contained upon my Company computer or
Company equipment before I return it to Company. In addition, if I have used any
personal computer, server, or e-mail system to receive, store, review, prepare
or transmit any Company information, including but not limited to, Confidential
Information, I agree to provide Company with a computer-useable copy of all such
Confidential Information and then permanently delete and expunge such
Confidential Information from those systems; and I agree to provide Company
access to my system as reasonably requested to verify that the necessary copying
and/or deletion is completed. I further agree that any property situated on
Company’s premises and owned by Company, including disks and other storage
media, filing cabinets or other work areas, is subject to inspection by
Company’s personnel at any time with or without notice. Prior to leaving, I will
cooperate with Company in attending an exit interview and completing and signing
Company’s termination statement if required to do so by Company.

 

9. Legal and Equitable Remedies.

 

9.1 I agree that it may be impossible to assess the damages caused by my
violation of this Agreement or any of its terms. I agree that any threatened or
actual violation of this Agreement or any of its terms will constitute immediate
and irreparable injury to Company, and Company will have the right to enforce
this Agreement and any of its provisions by injunction, specific performance or
other equitable relief, without bond and without prejudice to any other rights
and remedies that Company may have for a breach or threatened breach of this
Agreement.

 

9.2 In the event Company enforces this Agreement through a court order, I agree
that the restrictions of Section 5 will remain in effect for a period of 12
months from the effective date of the Order enforcing the Agreement.

 

10. Notices. Any notices required or permitted under this Agreement will be
given to Company at its headquarters location at the time notice is given,
labeled “Attention Chief Executive Officer,” and to me at my address as listed
on Company payroll, or at such other address as Company or I may designate by
written notice to the other. Notice will be effective upon receipt or refusal of
delivery. If delivered by certified or registered mail, notice will be
considered to have been given five business days after it was mailed, as
evidenced by the postmark. If delivered by courier or express mail service,
notice will be considered to have been given on the delivery date reflected by
the courier or express mail service receipt.

 

11. Publication of This Agreement to Subsequent Employer or Business Associates
of Employee.

 

11.1 If I am offered employment or the opportunity to enter into any business
venture as owner, partner, consultant or other capacity while the restrictions
described in Section 5 of this Agreement are in effect I agree to inform my
potential employer, partner, co-owner and/or others involved in managing the
business with which I have an opportunity to be associated of my obligations
under this Agreement and also agree to provide such person or persons with a
copy of this Agreement.

 

11.2 I agree to inform Company of all employment and business ventures which I
enter into while the restrictions described in Section 5 of this Agreement are
in effect and I also authorize Company to provide copies of this Agreement to my
employer, partner, co-owner and/or others involved in managing the business with
which I am employed or associated and to make such persons aware of my
obligations under this Agreement.

 

12. General Provisions.

 

12.1 Governing Law; Consent to Personal Jurisdiction. This Agreement will be
governed by and construed according to the laws of the State of California as
such laws are applied to agreements entered into and to be performed entirely
within California between residents of California. I hereby expressly consent to
the personal jurisdiction and venue of the state and federal courts located in
California for any lawsuit filed there against me by Company arising from or
related to this Agreement.

 

Employee Confidential Information and Inventions Assignment Agreement

Brandi L. Roberts

Page 5

 

 

12.2 Severability. In case any one or more of the provisions, subsections, or
sentences contained in this Agreement will, for any reason, be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability will not affect the other provisions of this Agreement, and
this Agreement will be construed as if such invalid, illegal or unenforceable
provision had never been contained in this Agreement. If moreover, any one or
more of the provisions contained in this Agreement will for any reason be held
to be excessively broad as to duration, geographical scope, activity or subject,
it will be construed by limiting and reducing it, so as to be enforceable to the
extent compatible with the applicable law as it will then appear.

 

12.3 Successors and Assigns. This Agreement is for my benefit and the benefit of
Company, its successors, assigns, parent corporations, Related Companies,
affiliates, and purchasers, and will be binding upon my heirs, executors,
administrators and other legal representatives.

 

12.4 Survival. This Agreement shall survive the termination of my employment,
regardless of the reason, and the assignment of this Agreement by Company to any
successor in interest or other assignee.

 

12.5 Employment At-Will. I agree and understand that nothing in this Agreement
will change my at-will employment status or confer any right with respect to
continuation of employment by Company, nor will it interfere in any way with my
right or Company’s right to terminate my employment at any time, with or without
cause or advance notice.

 

12.6 Waiver. No waiver by Company of any breach of this Agreement will be a
waiver of any preceding or succeeding breach. No waiver by Company of any right
under this Agreement will be construed as a waiver of any other right. Company
will not be required to give notice to enforce strict adherence to all terms of
this Agreement.

 

12.7 Export. I agree not to export, reexport, or transfer, directly or
indirectly, any U.S. technical data acquired from Company or any products
utilizing such data, in violation of the United States export laws or
regulations.

 

12.8 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which shall be taken
together and deemed to be one instrument. This Agreement may also be executed
and delivered by facsimile signature, PDF or any electronic signature complying
with the U.S. federal ESIGN Act of 2000 (e.g., www.docusign.com).

 

12.9 Advice of Counsel. I ACKNOWLEDGE THAT, IN EXECUTING THIS AGREEMENT, I HAVE
HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND I HAVE
READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT. THIS
AGREEMENT WILL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF THE DRAFTING OR
PREPARATION OF THIS AGREEMENT.

 

Employee Confidential Information and Inventions Assignment Agreement

Brandi L. Roberts

Page 6

 

 

This Agreement shall be effective as of January 7, 2019.

 

  EMPLOYEE:       I have read, understand, and Accept this agreement and have
been given the opportunity to Review it with independent legal counsel.      
 /s/ Brandi L. Roberts   (Signature)       Brandi L. Roberts   Name      
 December 27, 2018   Date       Address:    

 

  COMPANY:       Accepted and agreed       BioTime, Inc.

 

  By: /s/ Brian Michael Culley   Name: Brian Michael Culley   Title: Chief
Executive Officer         Address: 1010 Atlantic Avenue, Suite 102     Alameda,
CA 94501

 

Employee Confidential Information and Inventions Assignment Agreement

Brandi L. Roberts

Page 7

 

 

Exhibit A

 

to the

Employee Confidential Information And Inventions Assignment Agreement

 

Excluded Inventions

 

TO: BioTime, Inc.   FROM: Brandi L. Roberts   DATE:  December 27, 2018  

 

1. Excluded Inventions Disclosure. Except as listed in Section 2 below, the
following is a complete list of all Excluded Inventions:

 

  ☒ No Excluded Inventions.         ☐ See below:

 

                       

 

  ☐ Additional sheets attached.

 

2. Due to a prior confidentiality agreement, I cannot complete the disclosure
under Section 1 above with respect to the Excluded Inventions generally listed
below, the intellectual property rights and duty of confidentiality with respect
to which I owe to the following party(ies):

 

    Excluded Invention   Party(ies)   Relationship   1.             2.          
  3.          

 

  ☐ Additional sheets attached.

 

   

 

 

3. Limited Exclusion Notification.

 

This is to notify you in accordance with Section 2872 of the California Labor
Code that the foregoing Agreement between you and Company does not require you
to assign or offer to assign to Company any Invention that you develop entirely
on your own time without using Company’s equipment, supplies, facilities or
trade secret information, except for those Inventions that either:

 

a. Relate at the time of conception or reduction to practice to Company’s
business, or actual or demonstrably anticipated research or development; or

 

b. Result from any work performed by you for Company.

 

To the extent a provision in the foregoing Agreement purports to require you to
assign an Invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.

 

This limited exclusion does not apply to any patent or Invention covered by a
contract between Company and the United States or any of its agencies requiring
full title to such patent or Invention to be in the United States.

 

 8 

 

 